Citation Nr: 1115556	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for right ear hearing loss.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to an initial compensable rating for residuals of a traumatic head injury.

4.  Entitlement to an initial rating greater than 50 percent for major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1978 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran had a hearing before the Board in September 2008 and the transcript is of record.

The Board notes the Veteran was originally service-connected for bilateral sensorineural hearing loss in a June 2005 rating decision and assigned a non-compensable rating.  During the pendency of this appeal, service-connection for left ear hearing loss was severed in a July 2006 rating decision.  The Veteran did not appeal the decision, and thus the issue has been appropriately recharacterized above.

The case was brought before the Board in January 2009, at which time service connection for MDD was granted and the other claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.   In April 2009, the RO implemented the Board's grant of service connection for MDD and assigned an initial evaluation of 50 percent.  The Veteran appeals to the Board for a higher initial evaluation. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Despite the lengthy procedural history in this case, the claims must once again be remanded because the RO did not follow the Board's prior remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

When the Board last remanded these claims it was to afford the Veteran more current VA examinations and to readjudicate all his claims considering any and all residuals of the Veteran's service-connected traumatic brain injury (TBI), to include cognitive impairment.

The RO did afford the Veteran appropriate VA examinations, but thereafter did not readjudicate these claims in an additional SSOC.

Similarly, with regard to the psychiatric disability on appeal, the Board granted service connection for MDD within the January 2009 decision.  Thereafter, the RO assigned the Veteran an initial rating of 50 percent and the Veteran appealed this initial rating.  The RO last adjudicated this claim in a Statement of the Case (SOC) dated March 2010.  Thereafter, the Veteran perfected his appeal as to the initial rating and additional evidence was associated with the claims folder.  Specifically, the Veteran was afforded additional VA examinations in September 2010.  Although these examinations were not specifically in regard to his psychiatric disability, they were in regard to the Veteran's TBI, which has overlapping symptoms with the Veteran's MDD.  Indeed, the September 2010 VA examiner specifically diagnosed the Veteran with a "depressive disorder."  Accordingly, the new medical evidence after the final SOC was relevant to the MDD issue.

If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  As explained above, in accordance with the Board's prior remand, the RO properly developed the claims on appeal, but did not readjudicate them with a supplemental SSOC.  Similarly, after the March 2010 SOC adjudicating the MDD issue on appeal, additional, non-duplicative and highly relevant medical evidence was received.  No additional SSOC was issue and, therefore, in accordance with 38 C.F.R. § 19.37(a), the case is returned to the RO for consideration and the issuance of a supplemental statement of the case.

The Board notes there is also some confusion as to whether the Veteran wishes to withdraw the MDD claim altogether.  In February 2011, the Veteran's representative issued a statement withdrawing the Veteran's hearing request indicating, "the BVA can make a decision without the benefit of a personal hearing."  The Veteran's representative also said, however, "The [V]eteran does agree to the 50% rating at this time. He does feel that a higher rating may be warranted if considered with the [TBI]...."  It is unclear from these conflicting statements whether the Veteran wishes to withdraw his appeal in regard to the 50 percent rating assigned for his service-connected MDD.  On appeal, the RO should take this opportunity to clarify the Veteran's intentions.

The RO should also take this opportunity to obtain recent VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he wishes to withdraw his claim seeking an initial rating greater than 50 percent for major depressive disorder in light of his representative's February 2011 letter.  

2.  Obtain the Veteran's medical records from VA Medical Centers in Chillicothe and Columbus, Ohio, and Clarksburg, West Virginia.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  The RO should then readjudicate the Veteran's claims specifically considering all residuals of the Veteran's head trauma in applying Diagnostic Code 8045.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


